Citation Nr: 0702013	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-37 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral 
chondromalacia patella (claimed as arthritis of the knees) as 
secondary to service-connected bilateral metatarsalgia, 
status post fractures of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1997 to April 
1999.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

This case is not ready for appellate review.  The veteran 
testified that he has received treatment for his knees from 
Dr. Chauvin who the veteran says has indicated a connection 
between the veteran's service-connected bilateral foot 
disability and his bilateral knee disability.  The veteran 
also testified that he had received treatment for his knees 
from the VA in Columbia, Missouri.  VA records are considered 
as part of the record on appeal since they are within VA's 
constructive possession, and the records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The records described above are 
not in the veteran's claims folder and are required for 
proper appellate review.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 ( 2006).  

2.  The RO should contact the veteran and 
request that he provide authorization 
forms necessary to allow the RO to obtain 
his recent treatment records, to include 
records from all treatment provided by 
Dr. Chauvin.  All identified records 
should be obtained and associated with 
the veteran's claims folder.  

3.  The AMC should take appropriate 
action regarding the veteran's claim 
based upon any evidence received as a 
result of the action paragraphs above.  
This may include another VA examination 
or a request for an addendum to the VA 
opinion offered by the examiner who saw 
the veteran in June 2003.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



